Citation Nr: 0825840	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-32 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for thoracic strain and 
degenerative joint disease.

3.  Entitlement to service connection for degenerative joint 
disease of the knees.

4.  Entitlement to service connection for degenerative joint 
disease of the hips.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability. 

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
skeletal joint aches and pains as due to undiagnosed illness. 



REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to June 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Jurisdiction was subsequently transferred to 
the Togus RO in Augusta, Maine.

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claims for service 
connection for cervical spine disability and skeletal joint 
aches and pains, the Board must determine on its own whether 
new and material evidence has been submitted to reopen these 
claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).






FINDINGS OF FACT

1.  In an unappealed August 2004 rating decision, the RO 
denied the veteran's claims for service connection for 
cervical spine disability and for skeletal joint aches and 
pains as due to undiagnosed illness.

2.  The evidence received since the August 2004 rating 
decision is cumulative or redundant of the evidence 
previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim for 
service connection for cervical spine disability.

3.  The evidence received since the August 2004 rating 
decision is cumulative or redundant of the evidence 
previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim for 
service connection for skeletal joint aches and pains as due 
to undiagnosed illness.

4.  A chronic headache disorder was not present in service 
and is not etiologically related to service.

5.  Neither chronic thoracic strain nor degenerative joint 
disease of the thoracic spine was present in service or 
within one year following the veteran's separation from 
active duty, and neither claimed disorder is etiologically 
related to service.

6.  The veteran did not have degenerative joint disease of 
either knee or either hip within one year following his 
separation from active duty, and no current degenerative 
joint disease of these joints is etiologically related to 
service.








CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for cervical 
spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for skeletal 
joint aches and pains as due to undiagnosed illness.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  A headache disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

4.  Neither thoracic strain nor degenerative joint disease of 
the thoracic spine was incurred in or aggravated by active 
service, and the incurrence or aggravation of arthritis of 
the thoracic spine during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Degenerative joint disease of the knees was not incurred 
in or aggravated by active service, and the incurrence or 
aggravation of arthritis of the knees during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

6.  Degenerative joint disease of the hips was not incurred 
in or aggravated by active service, and the incurrence or 
aggravation of arthritis of the hips during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in October 2005 as to both claims to reopen and as to 
the service connection claims.  The veteran received notice 
concerning the disability-rating and effective-date elements 
of the claims by letter mailed in March 2006.

The Court has also held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Kent 
compliant notice was provided in the October 2005 letter.

Although all of the required notice was not sent before the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate any of the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Service Connection Claims

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Headaches

The veteran contends that his headaches are related to 
service.

Service medical records are negative for evidence of 
headaches.  Service medical records include reports of a 
facial injury in July 1985 but these records likewise are 
devoid of any evidence of headaches.  The VA examiner who 
examined the veteran in August 2006 and March 2007 reported 
in her March 2007 addendum that the veteran himself gave her 
a history of having had no headaches in service.  The Board 
notes the veteran's January 2007 RO hearing testimony of 
headaches ever since an in-service fight or beating in July 
1985 and resulting self-medication with over-the-counter 
products such as aspirin and Tylenol.  

The VA examiner opined that the veteran's headaches were 
inconsistent with left maxillary and zygoma pain and that a 
more serious head trauma would definitely have resulted in 
headache complaints during the service period.  She 
furthermore opined in conclusion that an injury to the left 
jaw such as documented in July 1985 service medical records 
would not have caused the onset of headaches many years after 
the veteran's inservice injury.  The Board notes that there 
is no contrary medical opinion of record.

In essence, the evidence of a nexus between the veteran's 
claimed disability and his active service is limited to the 
veteran's own statements and testimony and his father's 
written statement.  This is not competent evidence of the 
alleged nexus since laypersons, such as the veteran and his 
father, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


Thoracic Strain and Degenerative Joint Disease of the 
Thoracic Spine, Knees and Hips

The veteran contends that his thoracic strain and 
degenerative joint disease of the thoracic spine, knees and 
hips are related to service.

Service medical records include evidence of back pain 
diagnosed as muscle strain in December 1988.  No significant 
abnormalities were demonstrated on an X-ray study in April 
1989.  Service medical records are otherwise negative for 
evidence of disability of the thoracic spine, knee disability 
or hip disability.  The Board notes the veteran January 2007 
RO testimony that he injured the middle of his back at the 
same time he injured his service-connected lower back but 
also notes his testimony at the same hearing that he 
sustained no knee or hip injuries while in service.  

An X-ray study of the thoracic spine in May 2005 disclosed no 
fracture, misalignment, or significant arthritic process.  
The report of an August 2006 VA Gulf War illness examination 
states that the veteran's thoracic back pain was consistent 
with a mechanical paraspinous strain related to [current] 
activities.  The August 2006 examiner reported that bilateral 
knee X-rays showed degenerative joint disease, joint space 
narrowing.  X-ray studies done in conjunction with the August 
2006 examination revealed an unremarkable left hip and as to 
the right hip only mild stress-related changes to the 
superior aspect of the acetabulum.  The X-ray examination of 
the right hip demonstrated mild sclerosis along the superior 
aspect of the acetabulum suggesting mechanical stress-related 
changes.   

As to continuity of symptomatology, almost fifteen years 
separates the veteran's discharge from military service and 
evidence of the claimed disorders.  Moreover, there is no 
medical evidence suggesting a causal link between military 
service and the veteran's thoracic disability and any 
degenerative joint disease of the knees or hips.

In essence, the evidence of a nexus between the veteran's 
claimed disabilities and his active service is limited to the 
veteran's own statements and testimony and his father's 
written statement.  As noted above, such information is not 
competent evidence of the alleged nexus since laypersons are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims.

Claims to Reopen 

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).

Analysis

Service connection for cervical spine disability and for 
skeletal joint aches and pains as due to undiagnosed illness 
was denied in an unappealed August 2004 rating decision based 
on the absence of any medical evidence of either claimed 
disability in service or currently.  

The veteran's claims to reopen were received in May 2005.  

The Board notes that additional evidence added to the record, 
and specifically VA treatment records from May 2005 to March 
2006 and the August 2006 Gulf War illness and March 2007 VA 
spine examination reports, is not sufficient to raise a 
reasonable possibility of substantiating the claims for 
service connection for cervical spine disability and for 
skeletal joint aches and pains as due to undiagnosed illness.  

The veteran testified at the January 2007 RO hearing that he 
actually did not injure his neck in military service.  As 
noted above, he also testified that he did not incur any in-
service injury to his knees or hips.

The evidence added to the record since the August 2004 rating 
decision, and specifically the report of the August 2006 Gulf 
War illness examination, includes diagnoses pertinent to any 
claim that skeletal aches and pains are due to undiagnosed 
illness.  No undiagnosed illness was therein determined to 
likely affect the veteran.  Instead, the VA examiner 
conducting the August 2006 Gulf War illness examination 
diagnosed the veteran with degenerative joint disease of the 
cervical spine (C6-7) and degenerative joint disease of the 
knees (with joint space narrowing), mild degenerative joint 
disease of the right hip, and thoracic mechanical paraspinous 
strain.  X-ray study of the left hip disclosed it to be 
normal.  None of the medical evidence added to the record 
links the veteran's skeletal aches and pains to an 
undiagnosed illness.  In addition, none of the medical 
evidence added to the record suggests that cervical spine 
disability was present within one year after his discharge 
from service or that it is etiologically related to service.  
Therefore, none of the medical evidence added to the record 
is new and material.

The veteran's own statements and testimony as well as his 
father's written statement have been added to the record, but 
as already noted above they are insufficient to establish a 
reasonable possibility of substantiating the claims because 
lay persons are not competent to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu, at 
494; Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen either of these 
claims.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for thoracic strain and 
degenerative joint disease is denied.

Entitlement to service connection for degenerative joint 
disease of the knees is denied.

Entitlement to service connection for degenerative joint 
disease of the hips is denied.

Reopening of the claim of entitlement to service connection 
for cervical spine disability is denied.

Reopening of the claim of entitlement to service connection 
for skeletal joint aches and pains as due to undiagnosed 
illness is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


